                Case 2:20-cr-00043-RSL Document 6 Filed 04/01/21 Page 1 of 1




 1                                                       THE HONORABLE ROBERT S. LASNIK
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6
     UNITED STATES OF AMERICA,                          )   No. CR20-043RSL
 7                                                      )
                     Plaintiff,                         )
 8                                                      )   ORDER GRANTING UNOPPOSED
                v.                                      )   MOTION FOR EARLY
 9                                                      )   TERMINATION OF SUPERVISED
     NANCY FERNEAU,                                     )   RELEASE
10                                                      )
                     Defendant.                         )
11                                                      )

12          THIS MATTER has come before the Court for consideration of Nancy

13   Ferneau’s Unopposed Motion for Early Termination of Supervised release, which was

14   filed pursuant to 18 U.S.C. § 3583(e)(1).

15          The Court has reviewed the motion and the record in this case. Based upon the

16   Court’s review and upon consideration of the factors set out in 18 U.S.C. §§ 3553(a)(1),

17   (a)(2)(B)-(D), and (a)(4)-(7), the Court is satisfied that early termination is warranted in

18   this case given Ms. Ferneau’s conduct and in the interest of justice.

19          IT IS THEREFORE ORDERED that Nancy Ferneau is terminated from the

20   remainder of her supervised release and is discharged from supervision.

21          DONE this ____          April
                       1st day of _________________ 2021.

22
23                                                    _________________________________
                                                      _______________________________
                                                             _
24                                                    ROBERT S. LASNIK
                                                      UNITED STATES DISTRICT JUDGE
25   Presented by:
     s/ Vanessa Pai-Thompson
26   Assistant Federal Public Defender

       ORDER GRANTING UNOPPOSED MOTION FOR                           FEDERAL PUBLIC DEFENDER
       EARLY TERMINATION OF SUPERVISED RELEASE                          1601 Fifth Avenue, Suite 700
       (United States v. Nancy Ferneau, No. CR20-043RSL) - 1              Seattle, Washington 98101
                                                                                     (206) 553-1100
